PER CURIAM.
This is a petition to revise in matter of law, under section 24b of the Bankruptcy Act (Comp. St. § 9608), a decree of the District Court of the United States for the District of Massachusetts vacating an order of the referee that the Old Colony Trust Company deliver to the trustee in bankruptcy of the Case & Daley Company certain funds and stock.
We have carefully examined the opinion of Judge Brewster, who entered the decree, and which has been published in 13 F.(2d) 930. Its reasoning and the result reached are satisfactory, and we adopt the same as the opinion of this court.
The decree of the District Court is affirmed, with costs in this court to the respondent.